 1 Harold W. Potter, Esq., SBN 120107
   hwp@jones-mayer.com
 2 James R. Touchstone, Esq., SBN 184584
   jrt@jones-mayer.com
 3 Denise L. Rocawich, Esq., SBN 231473
 4 dlr@jones-mayer.com
   JONES & MAYER
 5 3777 N. Harbor Blvd.
   Fullerton, California 92835
 6 Telephone: (714) 446-1400
   Facsimile: (714) 446-1448
 7
   Attorneys for Defendants, City of Whittier,
 8 Chief of Police Jeff A. Piper, Lamarr Tinnin,
   Jim Azpilicueta, Roy Benjamin, Jake Junge,
 9 John King, Richard Jensen, Jose Escobedo
10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13 JASMIN SALCIDO, and GARY                 Case No. 2:17-cv-08819-CBM(ASx)
   SALCIDO, individually and as
14 surviving heirs and successors in        [Assigned to the Honorable Consuelo B.
   interest of JONATHAN SALCIDO             Marshall -Courtroom 8B]
15 (deceased),
16              Plaintiffs,                 ORDER OF DISMISSAL
17        v.
18 CITY OF WHITTIER, CHIEF OF                      JS-6
   POLICE JEFF A. PIPER (in his
19 individual and official capacity),
   LAMARR TINNIN (in his individual
20 and official capacity), JIM
   AZPILICUETA (in his individual and
21 official capacity), ROY BENJAMIN (in
   his individual and official capacity),
22 JAKE JUNGE (in his individual and
   official capacity), JOHN KING (in his
23 individual and official capacity),
   RICHARD JENSEN (in his individual
24 and official capacity), JOSE
   ESCOBEDO (in his individual and
25 official capacity) and DOES 8-20,
   inclusive,
26
                 Defendants.
27
28

                                ORDER OF DISMISSAL
 1                              ORDER OF DISMISSAL
 2         Pursuant to the stipulation of the parties under Federal Rule of
 3   Civil Procedure, Rule 41(a)(ii), IT IS HEREBY ORDERED THAT THIS
 4   ACTION BE AND HEREBY IS DISMISSED WITH PREJUDICE as to all claims,
 5   causes of action and parties, with each party bearing its own attorney’s fees and
 6   costs. The clerk is directed to close the file.
 7
 8   Dated: June 5, 2019
 9
10                                     CONSUELO B. MARSHALL
                                       UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -1-
                                      ORDER OF DISMISSAL
